Citation Nr: 0618561	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-09 493	)	DATE
	)
	)



THE ISSUE

Whether the January 23, 2003, Board decision denying 
entitlement to service connection for a chronic acquired left 
eye disorder, including a macular scar, should be revised or 
reversed based on the grounds of clear and unmistakable 
error.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.

This matter comes before the Board on the veteran's motion 
for review under 38 U.S.C.A. § 7111 of the Board's January 
23, 2003, decision denying service connection for a chronic 
left eye disorder.  The veteran asserts that the Board 
committed clear and unmistakable error in its previous 
decision in that it did not consider the correct facts, as 
they were known at the time.


FINDING OF FACT

The January 2003 decision of the Board denying service 
connection for a chronic left eye disorder, including a 
macular scar, was consistent with the law and supported by 
evidence then of record.


CONCLUSION OF LAW

The January 23, 2003, decision of the Board denying service 
connection for a chronic acquired left eye disorder, 
including a macular scar, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1403 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that there was clear and unmistakable 
error (CUE) in the Board's January 23, 2003, decision denying 
service connection for a chronic left eye disorder.  
Specifically, the veteran moves to have the decision reversed 
on the grounds that the evidence before the Board in January 
2003 contained (1) a reference in the service medical records 
to a progressive decrease in vision in both eyes, suggesting 
that a chronic left eye disorder began during service, and 
(2) a medical opinion showing that it was possible that a 
retinal pigment epithelial (RPE) change in the left eye 
occurred during an in-service welding injury.  The veteran 
maintains that the Board failed to consider all of his 
service medical records and failed to properly consider the 
post-service medical opinion and, as a result, the outcome of 
his claim would be manifestly changed by appropriate 
consideration of the evidence.

The evidence of record at the time of the January 2003 Board 
decision shows that the veteran injured his right eye in a 
welding accident in October 1969, but did not complain of a 
left eye injury at that time.  Service medical records also 
show that in January 1970, the veteran was examined for 
abdominal pain and also related a progressive decrease in 
vision in both of his eyes.  A diagnosis of a retinal cyst 
was made at that time, but there was no follow-up treatment 
and the veteran was at no time treated for a left eye 
disability during service.

Post-service treatment records show 20/20 vision in the left 
eye in June 1980, with no complaints related to the left eye.  
The first evidence of a chronic left eye disability is dated 
in December 1997, when the veteran was found to have a 
lamellar hole on the left.  A February 2000 treatment note 
references macular holes in both eyes.  Upon VA examination 
in November 2000, the examiner opined that it was less likely 
than not that the macular hole in the left eye was the result 
of the in-service accident, but that it was possible that the 
RPE was partially damaged at that time.  There is no evidence 
showing that it was at least as likely as not that damage to 
the left eye occurred during the in-service injury.

Based on the evidence outlined above, the Board determined, 
in its January 2003 decision, that the veteran was not shown 
to have a macular scar of the left eye during service or for 
many years after service, and that the competent medical 
evidence did not establish a nexus between the veteran's 
currently diagnosed left eye disability and his service, 
including the in-service welding injury.  Thus, applying the 
law then in existence, the Board found that a chronic 
acquired left eye disorder, including a macular scar, was no 
incurred in or aggravated by active service.  See 38 C.F.R. 
§ 3.303 (2002).

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a).  Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Ibid.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  See 38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. at 
44.  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

As noted above, the veteran contends that the denial of 
service connection for a chronic left eye disorder was 
clearly and unmistakably erroneous because the medical 
evidence was not properly considered.  There is a suggestion 
that because the Board did not specifically mention the 
January 1970 service medical record showing a complaint of 
decreasing vision in the left eye, that it did not consider 
the record.  The Board points out, however, that the January 
2003 decision specifically stated that a review of the 
service medical records was performed.  Given that statement 
and the fact that all service medical records are stored 
together in the veteran's claims folder, the Board finds that 
in January 2003 the evidence as it existed at that time was 
before the Board and considered.  The Board is not required 
to discuss each and every document of record and specifically 
mentioning the 1970 service medical record would not 
manifestly change the outcome of the decision.  The denial of 
benefits was partially based upon findings of no chronic 
disability shown during service and no continuity of 
symptomatology and one document showing decreased vision in 
1970 considered in conjunction with a finding of 20/20 vision 
in the left eye in 1980 and no findings of a chronic left eye 
disability until 1997 does not change the Board's findings.

As for the veteran's argument that the Board did not properly 
consider the November 2000 VA examiner's opinion that it was 
possible that RPE was partially damaged during service, the 
Board finds that the veteran is simply questioning the weight 
given to that piece of evidence by the Board, something that 
can never rise to the level of clear and unmistakable error.  
The Board points out that the opinion was specifically 
mentioned in the January 2003 decision, but given only 
minimal weight as it contained only speculation of something 
that could have happened during service.  In order for 
evidence to support a claim of entitlement to service 
connection, it must at least show an approximate balance of 
positive and negative evidence and provide a substantial 
doubt within the range of probability as distinguished from 
pure speculation.  See 38 C.F.R. § 3.102.  

Thus, the Board finds that the correct facts as they were 
known in January 2003 were before the Board and there was no 
evidence making it absolutely clear that a different result 
would have ensued based on the evidence then of record.  The 
evidence before the Board in January 2003 showed a diagnosis 
of a chronic left eye disability beginning in 1997 with no 
link to service beyond speculation.  Therefore, the Board 
finds that there does not exist an error in the prior 
decision that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  As a result, the 
veteran's motion to revise or reverse the January 23, 2003, 
decision is denied.


ORDER

The motion to revise or reverse the January 23, 2003, Board 
decision is denied.





                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



